Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach of a method, system, and computer program and the dependent claims with instructions for determining a position estimate disparity between the first position estimate that is based on robotic data and second position estimate based on position sensor data, in combination with the other elements of the claims.  The Siebel reference teaches “weighting factors” which indicate the weight assigned to different pixel of an image.  The Siebel reference teaches of determining a similarity between a real camera image and a virtual image and determining a local registration error between actual and virtual airway anatomies in an image space.  The Siebel reference teaches of determining position based on data from a position sensor in combination with either data from another position sensor or images from an imaging device and does not teach of robotic data comprising one of insertion and articulation commands for controlling the shape and movement of the instrument with a robotic instrument positioning device.  Therefore, the combination of references does not teach a position estimate disparity between a first position estimate that is based on robotic data and a second position estimate that is based on position sensor data and furthermore updating confidence weights indicating confidence of the first position estimate relative to the second position estimate based on the determined position estimate disparity and determining a third position estimate based on the updated confidence weights.  
Other relevant references:
4.	10751140, 10667875, 10555778, 10426559: directed to a robotic system that includes a localization module 95 which assigns a confidence weight to the location determined from the input data (col. 19 lines 63-col. 22 line 4) but does not teach of the claimed method, system, and computer program with instructions for determining a position estimate disparity between the first position estimate that is based on robotic data and second position estimate based on position sensor data, in combination with the other elements of the claims.  The references do not teach a position estimate disparity between a first position estimate that is based on robotic data and a second position estimate that is based on position sensor data and furthermore updating confidence weights indicating confidence of the first position estimate relative to the second position estimate based on the determined position estimate disparity and determining a third position estimate based on the updated confidence weights.  
5.	10231793: directed to a system that includes a registration transform where an error signal may be generated and size of the error signal may be used to determine a level of confidence in the position where the error signal may decrease indicating an increasing confidence in positions estimated (col. 22 lines 3-16) but does not teach a position estimate disparity between a first position estimate that is based on robotic data and a second position estimate that is based on position sensor data and furthermore updating confidence weights indicating confidence of the first position estimate relative to the second position estimate based on the determined position estimate disparity and determining a third position estimate based on the updated confidence weights.  
6.	20190121361: directed to robotic based system and method that includes calculating confidence score [0047] but does not teach a position estimate disparity between a first position estimate that is based on robotic data and a second position estimate that is based on position sensor data and furthermore updating confidence weights indicating confidence of the first position estimate relative to the second position estimate based on the determined position estimate disparity and determining a third position estimate based on the updated confidence weights.  
7.	Therefore, since the information presented with the IDS submitted 6/13/22 does not affect allowability of the claims, the claims are allowable for the reasons set forth in the Reasons for Allowance mailed 3/16/22. 
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793